DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of polygons comprise: a first hexagon; a second hexagon abutting the first hexagon; a first pentagon located above the two hexagons and abutting the two hexagons; a second pentagon located below the two hexagons, and abutting the two hexagons; the plurality of portions of polygons comprising: a portion of a third hexagon abutting the first pentagon; a portion of a fourth hexagon abutting the portion of the third hexagon, first pentagon and the second hexagon; a portion of a third pentagon abutting the second hexagon and the portion of the fourth hexagon; a portion of a fifth hexagon abutting the second hexagon and the portion of the third pentagon; a portion of a sixth hexagon abutting the second pentagon and the portion of the fifth hexagon; a portion of a seventh hexagon abutting the portion of the sixth hexagon and the second pentagon; a portion of a fourth pentagon abutting the portion of the seventh pentagon and the first hexagon; a portion of an eighth hexagon abutting the portion of the portion of the fourth pentagon and the portion of the third pentagon as recited in claim 4 must be shown or the feature(s) canceled from the claim(s). 
If reference numeral 38 corresponds to the first pentagon, 30 corresponds to the first hexagon, 34 corresponds to the second hexagon, 42 corresponds to the second rd hexagon 74, 1st pentagon 38 BUT NOT 2nd hexagon 34. The description of the remailing 3rd-4th pentagons and 4th-8th hexagons are not shown in the drawings as claimed.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson, US Patent Design D290428.
Regarding claim 1, Johnson teaches a picture display in the form of a memorabilia ball simulacrum (Fig. 1), the memorabilia ball simulacrum comprising: a front side (figure 2); a rear side (Figure 5) on a side opposite the front side, the rear side being flat and smooth, the rear side parallel to the front side;
a plurality of indentation on the front side, the plurality of indentations configured to appear like the seams of a ball, the plurality of indentations each having a horizontal floor that is parallel to the front side and rear side, and each horizontal floor is located between the front side and rear side.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Polygons)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Indentations)][AltContent: arrow][AltContent: textbox (2nd side opposite 1st side with flat/smooth surface)][AltContent: textbox (1st side with flat/smooth surface)][AltContent: arrow]
    PNG
    media_image1.png
    289
    321
    media_image1.png
    Greyscale
	  
    PNG
    media_image2.png
    314
    302
    media_image2.png
    Greyscale


Regarding claim 3, Johnson, as best understood, teaches the plurality of polygons comprise: a first hexagon; a second hexagon abutting the first hexagon; a first pentagon located above the two hexagons and abutting the two hexagons; a second pentagon located below the two hexagons, and abutting the two hexagons; the plurality of portions of polygons comprising: a portion of a third hexagon abutting the first pentagon; a portion of a fourth hexagon abutting the portion of the third hexagon, first pentagon and the second hexagon; a portion of a third pentagon abutting the second hexagon and the portion of the fourth hexagon; a portion of a fifth hexagon abutting the second hexagon and the portion of the third pentagon; a portion of a sixth hexagon abutting the second pentagon and the portion of the fifth hexagon; a portion of a seventh hexagon abutting the portion of the sixth hexagon and the second pentagon; a portion of a fourth pentagon abutting the portion of the seventh pentagon and the first hexagon; a portion of an eighth hexagon abutting the portion of the portion of the fourth pentagon and the portion of the third pentagon.
Regarding claim 4, Johnson teaches the front side is configured to receive an autograph. Note: the autograph is not positively claimed.
Regarding claim 7, Johnson teaches the memorabilia ball simulacrum has the appearance of a soccer ball.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, US Patent Design D290428.
Regarding claims 5-6 and 11, Johnson does not describe the dimensions of the simulacrum and seams. Since the applicant does not disclose that the specific claimed dimensions for the thickness and diameter of the ball simulacrum and depth of the seams solves any stated problem or is for any particular purpose (see applicant’s specification ¶ 0014 and 0017), it appears that constructing the picture display taught by Johnson with any suitable dimension would perform equally well in provide a display. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the simulacrum of any dimensions to effectively portray a soccer ball, as taught by Johnson. Furthermore, such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson, US Patent Design D290428 in view of Hazellief, US Patent Application Publication 20200129819.

Hazellief teaches a sports ball comprising a printed image thereon, wherein the image can be an image of the user, sports athlete, celebrity or number and signature.


    PNG
    media_image3.png
    162
    189
    media_image3.png
    Greyscale
	 
    PNG
    media_image4.png
    168
    175
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention construct the picture display in the form of a memorabilia ball simulacrum taught by Johnson with additional printed images as taught by Hazellief to provide additional information about the ball simulacrum.
Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson, US Patent Design D290428 in view of Pagani, PCT 2012/041716 A1.
Johnson does not teach the picture display in the form of a memorabilia ball simulacrum comprising printed information about an athlete, sports team or a player’s number.
Pagani teaches a promotional item simulating a ball for sporting use comprising self-adhesive labels comprising a simulated soccer ball 1 and a plurality of adhesive labels 3 that are applied or applicable to the simulated ball. The label comprises 

    PNG
    media_image5.png
    584
    533
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention construct the picture display in the form of a memorabilia ball simulacrum taught by Johnson with additional printed images as taught by Pagani to provide additional information about the ball simulacrum and/or the enhance the aesthetic appearance of the device.
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following US Patents are cited to show ball-like devices with display image: D408484; D295391; D259611; D501730; D392467; 5104125; d596673; D443229; D392913 and 2551354.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.